Exhibit 10.1
 
MDWERKS, INC.
RESTRICTED STOCK AGREEMENT
FOR
_____________________
 
Agreement
 
1.           Award of Restricted Stock.  The Committee hereby grants, as of
_________, 2009 (the “Date of Grant”), to __________________, _________
restricted shares of the Company’s Common Stock, par value $.001 per share
(collectively, the “Restricted Stock”).  The Restricted Stock shall be subject
to the terms, provisions and restrictions set forth in this Agreement and in the
Plan.  The Restricted Stock is being issued pursuant to the Company’s 2005
Incentive Compensation Plan (the “Plan”), which is incorporated herein for all
purposes.  As a condition to entering into this Agreement, and as a condition to
the issuance of any Shares (or any other securities of the Company), the
Recipient agrees to be bound by all of the terms and conditions herein and in
the Plan.  Unless otherwise provided herein, terms used herein that are defined
in the Plan and not defined herein shall have the meanings attributable thereto
in the Plan.
 
2.           Vesting of Restricted Stock.
 
(a)           Except as otherwise provided in Sections 2(b), 2(c), 2(d), 2(e)
and 4 hereof, the shares of Restricted Stock shall become vested in the
following amounts, at the following times and upon the following conditions,
provided that the Continuous Service of the Recipient continues through and on
the applicable Vesting Date:
 
Number of Shares of Restricted Stock
Vesting Date
       

There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date.
 
(b)           In the event that a Change in Control of the Company occurs during
the Recipient's Continuous Service, the shares of Restricted Stock subject to
this Agreement shall become immediately vested as of the date of the Change in
Control. Notwithstanding the foregoing, if in the event of a Change in Control
the successor company assumes or substitutes another award for this Restricted
Stock award, then the vesting of the Restricted Stock shall not be accelerated
as described in this paragraph (b).  For purposes of this paragraph, the
Restricted Stock shall be considered assumed or substituted for if following the
Change in Control the award confers the right to receive, for each Share subject
to the Restricted Stock award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the vesting of
the Restricted Stock shall be solely common stock of the successor company or
its parent or subsidiary substantially equal in the fair market value to the per
share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and
binding.  Notwithstanding the foregoing, in the event of a termination of the
Recipient's employment in such successor company (other than for Cause) within
24 months following such Change in Control, the Restricted Stock held by the
Optionee at that time of the Change in Control shall be accelerated as described
in this paragraph (b).
 
 
 

--------------------------------------------------------------------------------

 
(c)           Notwithstanding any other term or provision of this Agreement, in
the event that the Recipient’s Continuous Service is terminated either by the
Company without Cause or by the Recipient for Good Reason, the shares of
Restricted Stock subject to this Agreement shall become immediately vested as of
the date of the termination of the Recipient’s Continuous Service.
 
(d)           Notwithstanding any other term or provision of this Agreement, the
Board or the Committee shall be authorized, in its sole discretion, based upon
its review and evaluation of the performance of the Recipient and of the
Company, to accelerate the vesting of any shares of Restricted Stock under this
Agreement, at such times and upon such terms and conditions as the Board or the
Committee shall deem advisable.
 
(e)           In the event that the Recipient’s Continuous Service terminates by
reason of the Recipient’s Disability or death, all of the shares of Restricted
Stock subject to this Agreement shall be immediately vested as of the date of
such Disability or death, whichever is applicable, and shall be delivered,
subject to any requirements under this Agreement, to the Recipient, in the event
of his or her Disability, or in the event of the Recipient’s death, to the
beneficiary or beneficiaries designated by the Recipient, or if the Recipient
has not so designated any beneficiary(ies), or no designated beneficiary
survives the Recipient, such shares shall be delivered to the personal
representative of the Recipient’s estate.
 
(f)           For purposes of this Agreement, the following terms shall have the
meanings indicated:
 
(i)           “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Recipient and the Company
or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (1) the failure by the
Recipient to perform, in a reasonable manner, his or her duties as assigned by
the Company or a Related Entity, (2) any violation or breach by the Recipient of
his or her employment, consulting or other similar agreement with the Company or
a Related Entity, if any, (3) any violation or breach by the Recipient of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, (4) any act by the Recipient of dishonesty
or bad faith with respect to the Company or a Related Entity, (5) use of
alcohol, drugs or other similar substances in a manner that adversely affects
the Recipient’s work performance, or (6) the commission by the Recipient of any
act, misdemeanor, or crime reflecting unfavorably upon the Recipient or the
Company or any Related Entity.  The good faith determination by the Committee of
whether the Recipient’s Continuous Service was terminated by the Company for
“Cause” shall be final and binding for all purposes hereunder.
 
(ii)           “Change in Control” means the occurrence of any of the following:
 
 
2

--------------------------------------------------------------------------------

 
(1)           The acquisition by any Person of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities) (the foregoing Beneficial Ownership hereinafter being referred to as
a "Controlling Interest"); provided, however, that for purposes of this Section
2(f)(ii), the following acquisitions shall not constitute or result in a Change
of Control:  (v) any acquisition directly from the Company; (w) any acquisition
by the Company; (x) any acquisition by any Person that as of the Date of Grant
owns Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (3)
below;
 
(2)           During any period of two (2) consecutive years (not including any
period prior to the Date of Grant) individuals who constitute the Board on the
Date of Grant (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Date of Grant whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
 
(3)           Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its Subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination or any Person that as of the Date of Grant owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the Board of
Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
 
(4)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
 
3

--------------------------------------------------------------------------------

 
(iii)           “Disabled” or “Disability” means a permanent and total
disability (within the meaning of Section 22(e) of the Code) as determined by a
medical doctor satisfactory to the Committee where the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than three months.
 
(iv)           “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
 
(v)           “Continuous Service” means the continuous service to the Company
or a Related Entity, without interruption or termination, in any capacity of
Employee, Director or Consultant.  Continuous Service shall not be considered
interrupted in the case of (1) any approved leave of absence, (2) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (3) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant.  An approved leave of absence
shall include sick leave, military leave, or any other authorized personal
leave.
 
(vi)           “Director” means a member of the Board or the board of directors
of any Related Entity.
 
(vii)           “Employee” means any person, including an Officer or Director,
who is an employee of the Company or any Related Entity. The payment of a
Director’s normal compensation and fee (as applicable to all Directors or
Committee members, as the case may be) by the Company or a Related Entity shall
not be sufficient to constitute “employment” by the Company.
 
(viii)           “Good Reason” shall have the equivalent meaning or the same
meaning as “good reason” or “for good reason” set forth in any employment,
consulting or other agreement for the performance of services between the
Recipient and the Company or a Related Entity or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean (1) the
assignment to the Recipient of any duties inconsistent in any material respect
with the Recipient's position (including status, titles and reporting
requirements), authority, duties or responsibilities as assigned by the Company
or a Related Entity, or any other action by the Company or a Related Entity
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated,  insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or a Related Entity promptly after receipt of notice thereof given by the
Recipient; or (2) any material failure by the Company or a Related Entity to
comply with its obligations to the Recipient as agreed upon in writing, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company or a Related Entity promptly after
receipt of notice thereof given by the Recipient.
 
(ix)           “Non-Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.
 
(x)           “Parent” means any corporation (other than the Company), whether
now or hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50% or more of the combined voting power of all classes of
stock in one of the other corporations in the chain.
 
 
4

--------------------------------------------------------------------------------

 
(xi)           “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934 and used in Sections
13(d) and 14(d) thereof, and shall include a “group” as defined in Section 13(d)
thereof.
 
(xii)           “Related Entity” means any Parent or Subsidiary, and any
business, corporation, partnership, limited liability company or other entity in
which the Company, a Parent or a Subsidiary holds a substantial ownership
interest, directly or indirectly.
 
(xiii)           “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.
 
(xiv)           “Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that is and has become vested pursuant to this Section
2.
 
3.           Delivery of Restricted Stock.
 
(a)           One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
the Records Administrator of the Company until the date (the “Applicable Date”)
on which the shares (or a portion thereof) subject to this Restricted Stock
award become Vested Shares pursuant to Section 2 hereof, subject to the
provisions of Section 4 hereof.  All such stock certificates shall bear the
following legends, along with such other legends that the Board or the Committee
shall deem necessary and appropriate or which are otherwise required or
indicated pursuant to any applicable stockholders agreement:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.
 
(b)           The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares.  If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
 
(c)           On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date, which certificate(s) shall be delivered to the
Recipient as soon as administratively practicable after the date of receipt by
the Company of the Recipient's written request.  The new certificate or
certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under the
Securities Laws.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Forfeiture of Non-Vested Shares.  If the Recipient’s Continuous
Service with the Company and the Related Entities is terminated for any reason,
any Shares of Restricted Stock that are not Vested Shares, and that do not
become Vested Shares pursuant to Section 2 hereof as a result of such
termination, shall be forfeited immediately upon such termination of Continuous
Service and revert back to the Company without any payment to the
Recipient.  The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Recipient’s forfeiture of Vested or Non-Vested Shares pursuant to
this Section 4.
 
5.           Rights with Respect to Restricted Stock.
 
(a)           Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
common stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of common stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be
forfeited).   Any Shares issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the shares of Restricted Stock and shall be held by the Company, if the
shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Committee.
 
(b)           If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s Continuous
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then and in that event, the Board or the Committee shall make any
adjustments it deems fair and appropriate, in view of such change, in the number
of shares of Restricted Stock then subject to this Agreement.  If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.
 
(c)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
 
 
6

--------------------------------------------------------------------------------

 
 
6.           Transferability.  Unless otherwise determined by the Committee, the
shares of Restricted Stock are not transferable unless and until they become
Vested Shares in accordance with this Agreement, otherwise than by will or under
the applicable laws of descent and distribution. The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Recipient.  Except as otherwise permitted pursuant to the first
sentence of this Section, any attempt to effect a Transfer of any shares of
Restricted Stock prior to the date on which the shares become Vested Shares
shall be void ab initio.  For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.
 
7.           Tax Matters; Section 83(b) Election.
 
(a)           If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Recipient shall make arrangements satisfactory to
the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock.  If the Recipient
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to you under this Agreement) otherwise due to the Recipient any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock.
 
(b)           If the Recipient does not properly make the election described in
paragraph 7(a) above, the Recipient shall, no later than the date or dates as of
which the restrictions referred to in this Agreement hereof shall lapse, pay to
the Company, or make arrangements satisfactory to the Committee for payment of,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock (including without limitation the vesting
thereof), and the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to Recipient any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Restricted Stock.
 
(c)           Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient.  The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
 
8.           Amendment, Modification and Assignment; Non-Transferability.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.  Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Recipient and his heirs and legal representatives and on the successors and
assigns of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
 
10.           Miscellaneous.
 
(a)           No Right to (Continued) Employment or Service.  This Agreement and
the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any Related Entity.
 
(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
 
(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and the Recipient or any other person.  To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any Related Entity pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 
(e)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
(without reference to the conflict of laws rules or principles thereof).
 
(f)           Interpretation.           The Recipient accepts the Restricted
Stock subject to all of the terms, provisions and restrictions of this Agreement
and the Plan.  The undersigned Recipient hereby accepts as binding, conclusive
and final all decisions or interpretations of the Board or the Committee upon
any questions arising under this Agreement or the Plan.
 
(g)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
 
8

--------------------------------------------------------------------------------

 
(h)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Chief Financial Officer at 1020
N.W. 6th Street, Suite I, Deerfield Beach, Florida 33442, or if the Company
should move its principal office, to such principal office, and, in the case of
the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.
 
(i)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party's prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
 
(j)           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
 


 

 
MDWERKS, INC.
               
By:
 
   
 
Name:
   
 
Title:
 

Agreed and Accepted:
 
RECIPIENT:
             
By:
  
   
Name:
 





 
 
9

--------------------------------------------------------------------------------

 